Citation Nr: 1220985	
Decision Date: 06/15/12    Archive Date: 06/22/12

DOCKET NO.  09-10 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri


THE ISSUE

Entitlement to a total disability rating for compensation based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Durham, Counsel






INTRODUCTION

The Veteran served on active duty from October 1975 to November 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision, which denied a claim for entitlement to TDIU.

The Board notes that the Veteran indicated on his March 2009 substantive appeal that he wished to be scheduled for a hearing.  However, he later withdrew this request for a hearing in September 2010. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

After a thorough review of the Veteran's file, the Board has determined that additional development is necessary prior to the adjudication of this claim.

The Board notes that the Veteran indicated in an Appeals Process Election form received in November 2007 that he wished for a March 2006 evaluation from Leavenworth VA Medical Center (VAMC) to be consulted.  As the claims file does not contain VA records from this facility from March 2006, the Board finds that this issue must be remanded in order to obtain all available, relevant VA treatment records. 

Additionally, the Board notes that the Veteran is currently service connected for right median nerve neuropathy with favorable ankylosis, fingers, and limitation of motion, wrist, and donor site abdomen scar.  The Veteran underwent a VA examination most recently with regard to his service-connected right median nerve neuropathy with favorable ankylosis, fingers, and limitation of motion, wrist in July 2009.  At this examination, the Veteran reported that he is not working.  He reported no real problem in his daily activities resulting from use of his right hand.  The examiner noted that the Veteran has limited capability of grasping or manipulation with the right arm/hand and that the Veteran had no significant use of his right hand.  

In a March 2007 VA examination report, it was noted that the Veteran's vertigo with any standing motion is a likely result of brain atrophy and dementia, this as well contributed to total unemployability.  It was further noted that the Veteran is medically and physically completely unemployable without question.  In a July 2007 addendum, it was noted that the Veteran is entirely unemployable and would never be able to work again as a result of right and left hand disabilities, his dementia and current debilitated state.  The Veteran's oral cancer surgery and its effects were also discussed in this record.  

The Board notes that the Veteran is not currently service connected for a left hand disability, dementia, or oral cancer.  Therefore, as a definitive medical opinion has not been rendered regarding whether the Veteran is unemployable due solely to his service-connected disabilities, the Board finds that a new VA examination should be provided.  Specifically, the examiner should render an opinion as to whether the Veteran is precluded by reason of his service-connected disabilities alone from obtaining and maintaining any form of substantial gainful employment consistent with his education and occupational experience.

Accordingly, the case is REMANDED for the following action:

1. Obtain any and all available VA treatment records that have not yet been associated with the claims file, to specifically include any treatment records from March 2006 from the VAMC in Leavenworth, Kansas. 

2. Schedule the Veteran for an appropriate VA examination for his claim for entitlement to TDIU.  The claims file should be provided to the appropriate examiner for review, and the examiner should note that it has been reviewed.  The examiner should elicit a history from the Veteran regarding his recent employment and examine the Veteran thoroughly.  After reviewing the file, noting the Veteran's reported history, and examining the Veteran, the examiner should render an opinion as to whether the Veteran is precluded solely by reason of his service-connected disabilities from obtaining and maintaining any form of substantial gainful employment consistent with his education and occupational experience.  The examiner is advised that only symptoms related to the Veteran's service-connected right median nerve neuropathy with favorable ankylosis, fingers, and limitation of motion, wrist, and his service-connected donor site abdomen scar should be considered in determining whether the Veteran is precluded from obtaining and maintaining employment.  Symptoms related to nonservice-connected disabilities should be not be considered in this determination.   

The examiner should provide a complete rationale for any opinions provided.

3. Then, the RO/AMC should readjudicate the claim.  In particular, the RO should review all the evidence that was submitted since the most recent supplemental statement of the case (SSOC) was issued.  If the benefit sought remains denied, the Veteran and his representative should be provided a SSOC.  After the Veteran and his representative have been given the applicable time to submit additional argument, the claim should be returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No further action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  See 38 C.F.R. § 3.655 (2011).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



